DETAILED ACTION
The amendment filed on 09/06/2022 has been entered and fully considered. Claims 1-5, 7, 10, 12-17 and 19-25 are pending. Claims 20-24 have been withdrawn from consideration. Claims 1-5, 7, 10, 12-17, 19 and 25 are considered on merits, of which claim 1 is amended.

Response to Amendment
In response to amendment, the examiner maintains rejection over the prior art established in the previous Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-2, 4-5, 7, 12-17, 19, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gahoual et al. (Analytical Chemistry, 2017, IDS) (Gahoual).
Regarding claim 1 and 25, Gahoual teaches a method for identifying at least one protein (abstract), said method comprising:
contacting a sample including the protein to a chromatographic system having a protein affinity chromatography resin (FcRn) (page 5406, par 1);
washing said protein affinity chromatography resin using a mobile phase to provide an eluent including the protein (page 5406, par 1); and 
identifying the protein in said eluent using an electrospray ionization mass spectrometer run under native conditions (page 5406, par 2).
Gahoual does not specifically each that the protein affinity chromatography resin used in his work is a protein A chromatography resin. However, Gahoual teaches that “Affinity liquid chromatography (affinity LC) is one of the separation techniques routinely used for the purification of recombinant IgGs. Currently protein A and protein G affinity LC are commonly applied because of their excellent specificity enabling isolation of mAbs even from complex mixtures on a preparative scale” (page 5405, par 1). At time before the filing it would have been obvious to one of ordinary skill in the art to substitute the FcRn resin with protein A resin in Gahoual’s method, because both FcRn and protein A are protein affinity resin, and because protein A resin has excellent specificity.
The Supreme Court held that “[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has a good reason to pursue the known options within his or her technical grasp." See KSR Int’l v. Teleflex Inc., 127 Sup. Ct. 1727, 1742, 82 USPQ2d 1385, 1397 (2007) (see MPEP § 2143). In this case, the finite number of identified, predictable solutions for protein affinity resin are protein A, protein G and FcRn resins. 
Gahoual teaches that “In the present work, we developed an analytical method using online FcRn affinity LC−ESI-MS for the characterization of mAbs in native conditions. FcRn affinity LC conditions were designed to be fully compatible with native ESI-MS in order to enable online coupling. A therapeutic mAb exposed to different oxidative stress conditions was studied using the developed method.” (page 5405, par 2). Here, Gahoual teaches that the newly developed analytical method is for characterization of mAbs in native conditions. Gahoual optimizes mobile phase to maintain protein in their native condition (page 5406, par 1).  Gahoual also teaches that “Currently protein A and protein G affinity LC are commonly applied because of their excellent specificity enabling isolation of mAbs even from complex mixtures on a preparative scale” (page 5405, par 1).  Both protein A and FcRn interact with mAbs, and separate mAbs based on their affinity difference (Fig. 3). A person skilled in the art would have appreciated that substituting protein A resin for FcRn resin in protein affinity chromatography of Gahoual would enable isolation of mAbs in native condition even from complex mixtures on a preparative scale, because the excellent specificity of protein A resin. The native MS analysis is achieved by mobile phases optimization, not because of FcRn resin (page 5406, par 1).

Regarding claim 2, Gahoual teaches that wherein the electrospray ionization mass spectrometer is coupled online to the chromatographic system having the protein affinity chromatography resin (page 5406, par 2).
Regarding claim 4, Gahoual teaches that wherein a splitter (a flow splitter (1:50)) with at least two paths is used to couple the electrospray ionization mass spectrometer to the chromatographic system having the protein affinity chromatography resin (page 5406, par 2).
Regarding claim 5, Gahoual teaches that wherein a splitter with at least two paths is used to couple an ultraviolet detector to the chromatographic system having the protein affinity chromatography resin (page 5406, par 2-3).
Regarding claim 7, Gahoual teaches that wherein the mobile phase used to wash the protein affinity chromatography resin comprises a volatile salt (ammonium acetate) (page 5406, par 1).
Regarding claim 12, Gahoual teaches that wherein the protein is a monoclonal antibody (title).
Regarding claim 13, Gahoual teaches that wherein the protein is a product related impurity (exposed to different oxidative stress conditions) (page 5405, par 1).
Regarding claim 14, Gahoual teaches that wherein the protein is a bispecific antibody (page 5404, par 1).
Regarding claim 15, Gahoual teaches that wherein the protein is an impurity (exposed to different oxidative stress conditions) (page 5405, par 2).
Regarding claim 16, Gahoual teaches that wherein the protein is a monoclonal antibody variant (page 5405, par 2).
Regarding claim 17, Gahoual teaches that wherein the sample comprises at least two proteins (page 5405, par 2).
Regarding claim 19, Gahoual teaches that wherein the sample is subjected to condition selected from the group consisting of deglycosylation, oxidation, heat, ultraviolet light, cool-white light, or combinations thereof (page 5405, par 4-5).
Claim 3 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gahoual et al. (Analytical Chemistry, 2017, IDS) (Gahoual) in view of Karas et al. (Fresenius J. Anal. Chem., 2000) (Karas).
Regarding claim 3, Gahoual does not specifically teach that wherein the electrospray ionization mass spectrometer is a nano-electrospray ionization mass spectrometer. However, Karas teaches that “The advent of nano-electrospray ionization (nano-ESI) has considerably extended the usability of ESI in the analytical mass spectrometric laboratory. One of the remarkable features of nano-ESI is its extremely low sample consumption. Only a few microliters of analyte solution (10–5–10–8 M) are sufficient for molecular weight determination and structural investigations by MS/MS. But nano-ESI is more than just a minimized-flow ESI; the low solvent flow rate also affects the mechanism of ion formation. As a consequence, the area of ESI-MS applications is significantly enhanced.”  (abstract). It would have been obiovus to one of rdianry skill in the art to include nano-electrospray ionization in gahoual’s method, in order to use less sample.
Regarding claim 10, Karas teaches that wherein a flow rate of electrospray from the electrospray ionization is about 10 nL/min to about 50 nL/min (20-50 nL/min) (page 671, par 1).

Response to Arguments
Applicant's arguments filed 09/06/2022 have been fully considered but they are not persuasive. 
Applicant argues that “a person of skill in the art (POSA) would not expect that simply substituting one chromatography resin for another would yield a successful result. For example, Gahoual describes that the disclosed method is optimized for FcRn characterization, for example by optimizing an acidic mobile phase A and neutral mobile phase B: “In order to achieve online FcRn affinity LC ESI-MS, the composition of the mobile phase had to be thoroughly optimized to provide effective retention at acidic pH via interactions with receptors immobilized on the stationary phase and a complete release at physiological pH.” See Gahoual at 5404. Gahoual teaches a mobile phase A with a pH of 5.5 and mobile phase B with a pH of 8.8. /d. In contrast, for example, the Specification provides an exemplary mobile phase gradient for a novel protein A method from pH 7.5 to pH 3.0, the complete opposite gradient from that taught in Gahoual and far removed from the pH values described in Gahoual. See Specification at [0166]. Thus, Applicant respectfully submits that the simple substitution of one chromatography resin for another, even if there were motivation to do so, would only serve to render a method unsuitable for either purpose.” (remark, page 6, par 1).
This argument is not persuasive. Gahoual teaches that “In the present work, we developed an analytical method using online FcRn affinity LC−ESI-MS for the characterization of mAbs in native conditions. FcRn affinity LC conditions were designed to be fully compatible with native ESI-MS in order to enable online coupling. A therapeutic mAb exposed to different oxidative stress conditions was studied using the developed method.” (page 5405, par 2). Here, Gahoual teaches that the newly developed analytical method is for characterization of mAbs in native conditions. Gahoual optimizes mobile phase to maintain protein in their native condition to achieve native MS analysis (page 5406, par 1).  Gahoual also teaches that “Currently protein A and protein G affinity LC are commonly applied because of their excellent specificity enabling isolation of mAbs even from complex mixtures on a preparative scale” (page 5405, par 1).  Both protein A and FcRn interact with mAbs, and separate mAbs based on their affinity difference (Fig. 3). A person skilled in the art would have appreciated that substituting protein A resin for FcRn resin in protein affinity chromatography of Gahoual would enable isolation of mAbs in native condition even from complex mixtures on a preparative scale, because the excellent specificity of protein A resin. The native MS analysis is achieved by mobile phases optimization, not because of FcRn resin (page 5406, par 1).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYUN R XU, Ph. D. whose telephone number is (571)270-5560. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOYUN R XU, Ph.D./           Primary Examiner, Art Unit 1797